                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


     REBECCA GREEN, Individually and                  )
     on behalf of herself and other similarly         )
     situated employees,                              )
                                                      )
           Plaintiff,                                 )
                                                      )    Case No. 3:20-cv-00439
     v.                                               )    Judge Aleta A. Trauger
                                                      )
     MISSION HEALTH COMMUNITIES,                      )
     LLC, a Florida Limited Liability                 )
     Company, and DICKSON                             )
     OPERATOR, LLC, a Florida Limited                 )
     Liability Company,                               )
                                                      )
           Defendants.                                )


                                         MEMORANDUM

          Plaintiff Rebecca Green has filed a Collective Action Complaint (Doc. No. 1) asserting

claims to recover unpaid overtime wages and other damages from defendants Mission Health

Communities, LLC (“Mission Health”) and Dickson Operator, LLC (“Dickson”) (collectively,

“defendants”) under the Fair Labor Standards Act (“FLSA”). Green brings the case on behalf of

herself and other similarly situated Certified Nursing Assistants (“CNAs”) who were employed by

the defendants during the three years prior to the filing of the Complaint. Now before the court is

the Motion to Compel Arbitration, or Alternatively to Dismiss for Failure to State a Claim (Doc.

No. 12), filed jointly by the defendants. For the reasons set forth herein, the motion will be granted

in part, insofar as it seeks to compel arbitration.

I.        STATEMENT OF THE CASE

          In the Collective Action Complaint, Green alleges that Mission Health is the “parent

company” of Dickson and that the defendants together constitute an “integrated enterprise” as that



      Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 1 of 17 PageID #: 163
                                                                                                 2


term is defined by 29 U.S.C. § 203(r), because “their related business activities performed through

unified operations of common control were/are for a common business purpose,” and that they

jointly employed her and other CNAs at the Dickson Health and Rehabilitation Center in Dickson,

Tennessee (Doc. No. 1 ¶¶ 8, 10-11.) She alleges that the she and other similarly situated CNAs

regularly worked for the defendants in excess of forty hours per week during the three years

preceding the filing of the Complaint, that the defendants implemented and maintained a policy of

“clocking out” CNAs for an “automatically deducted thirty (30) minute unpaid meal period

whether or not” the CNAs were actually relieved from their job duties or continued to perform job

duties during such meal times, and that the plaintiff and other similarly situated CNAs were not

compensated at the applicable FLSA overtime compensation rates of pay for their automatically

deducted thirty minute unpaid meal periods, despite continuing to work during these unpaid meal

periods, in violation of the FLSA. (Doc. No. 1 ¶¶ 20–25.)

       In response to the filing of the Complaint, the defendants filed a Motion to Compel

Arbitration, supporting Memorandum of Law, the Declaration of Juli Greger, and numerous

exhibits, including two separate agreements signed by the plaintiff, both of which contain

arbitration agreements. (Doc. Nos. 12, 13, 14, 14-1.)

       Greger is Mission Health’s Senior Human Resources manager and has held that position

since 2016. (Doc. No. 14 ¶ 2.) Greger attests that she has personal knowledge of the human

resources (“HR”) operations for all Mission Health facilities, including Dickson Health and

Rehabilitation Center (the “Facility”), and the ability to access the personnel files of employees

who worked at the Facility, including Rebecca Green’s. (Id.) These HR records reflect that Green

was hired by Mission Health and began working at the Facility as a CNA on September 11, 2018.

(Id. ¶ 3.) She voluntarily resigned on September 10, 2019 but returned and was rehired




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 2 of 17 PageID #: 164
                                                                                                 3


approximately one month later, on October 16, 2019. (Id.) Her employment was terminated on

February 24, 2020. (Id.)

       Greger states that Green’s co-employer at all times during her employment by Mission

Health at the Facility was Engage PEO (“Engage”), with which Mission Health has entered into a

Client Service Agreement. (Doc. No. 14 ¶ 3.) Pursuant to the Client Service Agreement, Mission

Health and “related entity” Dickson operate the Facility, while Engage provides HR assistance,

payroll services, and workers’ compensation administration. (Id.)

       Greger is familiar with the “normal application and orientation process” that is completed

with “any new hire at a Mission Health facility.” (Id. ¶ 4.) New hires are “required to participate

in the orientation process,” during which they are provided with a number of documents, including

an “Employee Acknowledgment and Agreement,” which incorporates an arbitration agreement.

(Id.) Applicants are informed that signing the Employee Acknowledgment and Agreement is a

condition of their employment. If they have questions, applicants are “given the information

regarding arbitration and can speak with the Facility’s human resources representative.” (Id.)

Green signed an Employee Acknowledgment and Agreement each time she was employed by

Mission Health; one is signed and dated September 11, 2018 (“2018 Agreement”); the other is

signed and dated October 16, 2019 (“2019 Agreement”). (Id. ¶ 5; Doc. No. 14-1, at 2, 4.)

       The 2018 Agreement contains logos for both Engage and Mission Health in the header of

the document. (Doc. No. 14-1, at 3.) It states, in relevant part:

       I understand that Mission Health has entered into a Client Service Agreement
       (“Agreement”) with ENGAGE PEO . . . , whereby ENGAGE has agreed . . . to
       become a co-employer of individuals who will perform services for Mission
       Health. . . .

       In consideration of my hiring by ENGAGE, I acknowledge[,] understand and agree
       that: (i) I am an AT-WILL employee and no contract of employment exists
       between me and Mission Health, or between ENGAGE and me, and ENGAGE has
       no liability with regard to any employment agreement, now and in the future; (ii)



   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 3 of 17 PageID #: 165
                                                                                               4


       any employment agreement between me and Mission Health will not be . . . binding
       on ENGAGE; (iii) either ENGAGE, Mission Health, or I may terminate our co-
       employment relationship at any time, with or without notice or cause . . . ; and (iv)
       continued employment with Mission Health is an essential requirement for
       employment with ENGAGE, and that if my employment with Mission Health ends,
       my employment with ENGAGE will also immediately end at that time. As further
       consideration for my hiring by ENGAGE, I agree that I will settle any and all
       previously unasserted claims, disputes or controversies arising out of or relating to
       my application/consideration for employment, employment and/or separation from
       employment, exclusively by final and binding arbitration before a neutral
       Arbitrator; this does not preclude use of the EEOC or similar state agency
       procedure. By way of example only, such claims include claims under federal . . .
       wage and hour laws . . . .

       I understand and agree that all of my compensation for work done for Mission
       Health must be paid by ENGAGE. . . .

(Doc. No. 14-1, at 3 (emphasis in original).) In the final paragraph of the 2018 Agreement, the

plaintiff “acknowledge[d] and agree[d] to abide by the foregoing regarding [her] employment with

Mission Health and Engage PEO.” (Id. at 4.) The plaintiff signed and dated the Agreement just

below that paragraph. (Id.)

       The format and language of the 2019 Agreement differ slightly. The more recent

Agreement does not expressly reference Mission Health and, instead, contains a blank where the

identity of the “Client” with which Engage has entered into a Client Service Agreement was

apparently intended to be written. Also, Mission Health’s logo does not appear at the head of the

Agreement. Throughout the Agreement, the word “Client” is used instead of “Mission Health.”

Otherwise, the language is materially indistinguishable from that of the 2018 Agreement, and it

likewise contains the plaintiff’s signature and date. (Doc. No. 14-1, at 2.)

       The defendants argue that the plaintiff is bound by these Agreements to arbitrate her

dispute with Mission Health and Dickson. Alternatively, they argue that the Complaint should be

dismissed under Rule 12(b)(6), for failure to state a claim for which relief may be granted. In

support of this argument, the defendants rely on Greger’s Declaration and other exhibits attached




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 4 of 17 PageID #: 166
                                                                                                     5


thereto, directly taking issue with allegations in the Complaint and purporting to show that Green

was paid overtime and was not subject to automatic thirty-minute meal break deductions from her

time. (Doc. Nos. 14, 14-2, 14-3, 14-4.)

         The plaintiff filed a Response (Doc. No. 18), arguing that (1) she never agreed to arbitrate

her claims against the defendants; and (2) the defendant’s 12(b)(6) motion is improper, insofar as

it relies on extrinsic evidence and attempts to contest the veracity of the plaintiff’s factual

allegations. The defendants filed a Reply. (Doc. No. 19.)

II.      THE MOTION TO COMPEL ARBITRATION

         A.     Legal Standards

         The Federal Arbitration Act (“FAA”) allows parties to a “contract evidencing a transaction

involving commerce” to agree that certain disputes between them arising from such “contract or

transaction” will be decided by an arbitrator rather than by a court. 9 U.S.C. § 2. Described by the

Supreme Court as the “primary substantive provision” of the FAA, Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), Section 2 of the FAA further provides that any

such agreement to arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds

as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. This section embodies

“a liberal federal policy favoring arbitration.” AT & T Mobility LLC v. Concepcion, 563 U.S. 333,

339 (2011) (quoting Moses H. Cone, 460 U.S. at 24). The principal purpose of the FAA is to ensure

the enforcement of private arbitration agreements according to their terms; the broader purpose of

allowing parties to submit grievances to arbitration is to facilitate “efficient, streamlined

procedures tailored to the type of dispute” at issue. Id. at 344 (citations omitted); see also Stout v.

J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (“The FAA was designed to override judicial

reluctance to enforce arbitration agreements, to relieve court congestion, and to provide parties

with a speedier and less costly alternative to litigation.”). At the same time, it is well established



      Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 5 of 17 PageID #: 167
                                                                                                    6


that arbitration is simply a “matter of contract[,] and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.” AT & T Techs. v. Commc’ns Workers

of Am., 475 U.S. 643, 648 (1986); see also GGNSC Louisville Hillcreek, LLC v. Estate of Bramer,

932 F.3d 480, 485 (6th Cir. 2019) (“An agreement to arbitrate is fundamentally a matter of

consent.”).

       The FAA provides that a party aggrieved by another party’s failure or refusal to arbitrate

in accordance with a written arbitration contract may petition the court for an order directing the

parties to proceed in arbitration in accordance with the terms of an arbitration agreement. 9 U.S.C.

§ 4. The court reviewing the petition generally must “determine whether the parties agreed to

arbitrate the dispute at issue.” Stout, 228 F.3d at 714. The Supreme Court has held that “the FAA

preempts state law regarding arbitration.” Glazer v. Lehman Bros., Inc., 394 F.3d 444, 451 (6th

Cir.2005) (citing Southland Corp. v. Keating, 465 U.S. 1, 10–11 (1984)). However, state contract

law governs issues of formation, such as validity, revocability, and enforceability, with respect to

the arbitration clause. Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987). “The federal policy favoring

arbitration, however, is taken into consideration even in applying ordinary state law.” Walker v.

Ryan's Family Steak Houses, Inc., 400 F.3d 370, 377 (6th Cir. 2005).

       In evaluating motions to compel arbitration, “courts treat the facts as they would in ruling

on a summary judgment motion, construing all facts and reasonable inferences that can be drawn

therefrom in a light most favorable to the non-moving party.” Jones v. U-Haul Co. of Mass. &

Ohio Inc., 16 F. Supp. 3d 922, 930 (S.D. Ohio 2014); see also Great Earth Cos. v. Simon, 288

F.3d 878, 889 (6th Cir. 2002) (“In order to show that the validity of the agreement is ‘in issue,’ the

party opposing arbitration must show a genuine issue of material fact as to the validity of the

agreement to arbitrate. The required showing mirrors that required to withstand summary judgment




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 6 of 17 PageID #: 168
                                                                                                    7


in a civil suit.” (internal citation omitted)).

        A court considering whether to enforce an arbitration agreement must first determine,

based on the applicable state law pertaining to contract formation, whether the parties agreed to

arbitrate. Stout, 228 F.3d at 714; De Angelis v. Icon Entm’t Grp. Inc., 364 F. Supp. 3d 787, 792

(S.D. Ohio 2019). Whether an arbitration agreement was formed is always a question to be

resolved by the court. Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296 (2010).

Assuming the court finds that a contract was actually formed, the party opposing arbitration may

also put forth “generally applicable state-law contract defenses” to the validity or enforceability of

the contract, including, but not limited to, such defenses as “fraud, forgery, duress, mistake, lack

of consideration or mutual obligation, or unconscionability.” Cooper v. MRM Inv. Co., 367 F.3d

493, 498 (6th Cir. 2004). The court must address these issues as well, “absent a valid provision

specifically committing such disputes to an arbitrator.” Granite Rock Co., 561 U.S. at 299.

        B.      Discussion

        In their Memorandum in Support of Motion to Compel Arbitration, the defendants argue

that (1) the arbitration agreements are valid and enforceable and clearly cover the plaintiff’s FLSA

claims; (2) “Mission Health is a party” to both Agreements; and (3) “even if Mission Health is not

a party to the Arbitration Agreement[s], it can nevertheless enforce [them] under either an estoppel

or third-party beneficiary theory.” (Doc. No. 13, at 6.) The defendants’ Memorandum does not

directly address Dickson’s status or its ability to enforce the Agreements but, by inference,

suggests that the same arguments apply to Dickson. In her Response, Green does not contest that

she signed the Agreements and thus agreed to arbitrate employment-related disputes with Engage,

and she does not refute the defendants’ representations regarding the content of those agreements.

Rather, she argues that neither Mission Health nor Dickson is a party to the Agreements and that

theories of estoppel and third-party beneficiary standing do not apply. In a footnote, she contends



    Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 7 of 17 PageID #: 169
                                                                                                        8


that, even if either theory applies to Mission Health, the defendants do not raise the same arguments

with respect to Dickson and thus, “[a]t a minimum, Plaintiff’s claims against Dickson cannot be

compelled to arbitration.” (Doc. No. 18, at 4 n.6.) In their Reply, also in a footnote, the defendants

assert that this claim is “untrue,” as Dickson is “an agent of Mission Health” and, as such, entitled

to “use the agreement to compel arbitration.” (Doc. No. 19, at 2 n.2 (quoting Broaddus v. Rivergate

Acquisitions, Inc., 2008 U.S. Dist. LEXIS 86737, *5–6 (M.D. Tenn. Oct. 1, 2008)).)

                1.      Mission Health Is a Party to the Arbitration Agreements

        Questions concerning the formation, interpretation, and application of arbitration

agreements are governed by generally applicable state contract law. See, e.g., De Angelis, 364 F.

Supp. 3d at 792. Under Tennessee law, a contract is presumed to be governed by the law of the

jurisdiction in which it was executed, absent evidence of a contrary intent. Johnson v. Long John

Silver’s Rest., Inc., 320 F. Supp. 2d 656, 663 n.3 (M.D. Tenn. 2004). The parties here agree that

Tennessee contract law governs their dispute.

        The “cardinal rule” of contract construction under Tennessee law is that “courts must

interpret contracts so as to ascertain and give effect to the intent of the contracting parties consistent

with legal principles.” Indiv. Healthcare Specialists, Inc. v. BlueCross BlueShield of Tenn., Inc.,

566 S.W.3d 671, 688 (Tenn. 2019) (citations omitted). The Tennessee Supreme Court recognizes

that “the rules used for contract interpretation ‘have for their sole object to do justice between the

parties, by enforcing a performance of their agreement according to the sense in which they

mutually understood it at the time it was made.’” Id. (quoting McNairy v. Thompson, 33 Tenn.

141, 149 (1853); other citations omitted). Thus, “[c]ommon sense must be applied to each case,

rather than any technical rules of construction.” Id. (quoting Barnes v. Black Diamond Coal Co.,

47 S.W. 498, 499 (Tenn. 1898)). Tennessee cases embrace both “textualist and contextualist

principles,” generally focusing on the written words of an agreement as “the lodestar of contract



   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 8 of 17 PageID #: 170
                                                                                                  9


interpretation,” while also considering “the situation of the parties, the business to which the

contract relates and the subject matter as appears from the words used.” Id. at 694 (citations

omitted).

       The plaintiff does not dispute that she signed the two Agreements, nor does she argue that

they are unenforceable for any reason. 1 Instead, she argues that she did not agree to arbitrate any

disputes with Mission Health and that, because it is not a party to the Agreements, Mission Health

has no ability to enforce them. In support of this argument, she asserts that both of the Agreements

“explicitly state they are between Ms. Green and ENGAGE” and that “a few scattered references

to ‘Mission Health’” in the 2018 agreement are insufficient to make Mission Health a party to

either Agreement.

       In fact, neither the 2018 Agreement nor the 2019 Agreement states that it is between the

plaintiff and Engage only. Instead, the Agreements state that, “[a]s further consideration for” her

hiring by Engage, the plaintiff agrees to arbitrate “any and all” claims “arising out of or relating

to” her employment. (Doc. No. 14-1, at 2, 3 (emphasis added).) They do not limit the scope of the

term “employment” to employment by Engage. Rather, the Agreements expressly state that

Engage and Mission Health (or, in the 2019 Agreement, the “Client,” which the plaintiff does not

dispute means Mission Health 2) are the plaintiff’s co-employers and that the plaintiff’s



       1
           The plaintiff purports to reserve the right to contest the “validity of any agreement
allegedly entered into between” her and Engage. (Doc. No. 18, at 2 n.5.) Because the court finds
that arbitration must be compelled, the plaintiff will have to present any such arguments she might
have to the arbitrator.
       2
          Although the 2019 Agreement does not refer to Mission Health by name, and instead
refers to “Client,” the plaintiff does not refute Greger’s testimony that Mission Health and Engage
had entered into a Client Service Agreement pursuant to which Mission Health and Dickson
“operate the [Center]” while Engage provides payroll services (Doc. No. 14 ¶ 3) and, therefore,
that the “Client” to which the 2019 Agreement refers is, in fact, Mission Health. Accord Indiv.
Healthcare Specialists, 566 S.W.3d at 694–95 (reiterating that parol evidence, while not


   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 9 of 17 PageID #: 171
                                                                                                  10


employment by Engage is contingent upon her employment by Mission Health. By signing the

2018 Agreement, the plaintiff expressly acknowledged these requirements and agreed to “abide

by the foregoing regarding [her] employment with Mission Health and Engage PEO.” (Doc. No.

14-1, at 4.) By signing the 2019 Agreement, she acknowledged her co-employment by both entities

and expressly “certifie[d]” her understanding “that the foregoing statement on employment at will

status is the sole and entire understanding between me and the Worksite Employer [Mission

Health] and me and ENGAGE PEO concerning the duration of my employment and the

circumstances under which my employment may be terminated.” (Doc. No. 14-1, at 2.)

       Based on the plain language of the Agreements, the court concludes that Mission Health is

a party to both the 2018 Agreement and the 2019 Agreement 3 and that, by signing those

Agreements, the plaintiff agreed to arbitrate any employment-related dispute she might have with

Mission Health.

       Even if Mission Health were not a party to the Agreements, it likely would qualify as a

third-party beneficiary of the contract. To qualify as a third-party beneficiary under Tennessee law,

the party seeking third-party beneficiary status must show that:

       (1) The parties to the contract have not otherwise agreed;

       (2) Recognition of a right to performance in the [third party] is appropriate to
       effectuate the intention of the parties; and

       (3) The terms of the contract or the circumstances surrounding performance
       indicate that either:

           (a) the performance of the promise will satisfy an obligation or discharge a duty
           owed by the promisee to the beneficiary; or



admissible to vary or contradict the plain terms of a contract, may be used to clarify an ambiguous
term).
       3
         The parties have not raised any arguments regarding whether the 2019 Agreement
supersedes the 2018 Agreement or whether both remain in effect.



   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 10 of 17 PageID #: 172
                                                                                                      11


            (b) the promisee intends to give the beneficiary the benefit of the promised
            performance.

Wallis v. Brainerd Baptist Church, 509 S.W.3d 886, 899 (Tenn. 2016); Owner–Operator Indep.

Drivers Ass’n v. Concord EFS, Inc., 59 S.W.3d 63, 70 (Tenn. 2001). Here, the contract does not

disclaim an intent to benefit others, so the parties to it did not “otherwise agree.” Recognition of

Mission Health’s right to enforce the arbitration agreement is appropriate to effectuate the clear

intention of the parties as reflected by the scope of the arbitration provision, which is that all

disputes related to the joint employment of the plaintiff by Engage and Mission Health be resolved

through arbitration; and part of the consideration for the plaintiff’s joint employment by Engage

and Mission Health is her agreement to submit such disputes to arbitration. Thus, Mission Health

would likely be entitled to enforce the Agreements on this basis as well.

                2.      The Plaintiff Is Estopped from Avoiding Arbitration with Dickson

        The question of whether Dickson has the ability to compel the plaintiff to arbitrate her

claims against it is less straightforward. First, however, it is clear that Dickson is neither a party to

the Agreements nor a third-party beneficiary thereof. It is not referenced, even inferentially, in

either agreement, and there is no suggestion that the parties intended to benefit Dickson by entering

into the Agreements. The defendants argue that Dickson is Mission Health’s “agent” and, as such,

is entitled to enforce the Agreements, but they offer no factual or legal support for that assertion.

The mere fact that Dickson may be a subsidiary of Mission Health, as the plaintiff alleges, would

not make it Mission Health’s agent or alter ego. Accord Gordon v. Greenview Hosp., Inc., 300

S.W.3d 635, 651–52 (Tenn. 2009) (noting that, under Tennessee law, “[p]arent and subsidiary

corporations are presumed to be separate and distinct legal entities” and that Tennessee courts will

not disregard the presumption of corporate separateness, absent “evidence of the parent




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 11 of 17 PageID #: 173
                                                                                                   12


corporation’s domination of the day-to-day business decisions of the subsidiary corporation”). 4

       The operative question, then, is whether the plaintiff’s allegations provide a basis for

applying a version of the doctrine of equitable estoppel. The plaintiff herself alleges that Dickson

and Mission Health jointly employed her and the other similarly situated CNAs. Without

distinguishing or differentiating between them in any way, the plaintiff alleges that the defendants,

together, were responsible for maintaining a centralized time-keeping system and that they adopted

and implemented a common plan that resulted in the FLSA violations alleged in the Complaint.

She expressly asserts that the defendants constitute an “integrated enterprise” and perform their

business activities through “uniformed operations of common control . . . for a common business

purpose.” (Doc. No. 1 ¶ 8.) The defendants argue that, under these circumstances, the plaintiff may

be compelled to arbitration by a non-signatory to the arbitration agreement. 5

       Tennessee has not expressly adopted or applied equitable estoppel in this context. 6 In Blue


       4
          The defendants’ Corporate Disclosure Statements suggest that the defendants are not
actually even in a parent-subsidiary relationship but are, instead, something akin to co-subsidiaries.
Mission Health identifies non-party Windward Health Partners LLC as a corporate parent, while
Dickson identifies Windward Health Partners LLC and non-party GBD, LLC as its parent
corporations. (Doc. Nos. 10, 11.)
       5
           The court notes that the use of the term “signatory” in this context is somewhat
misleading, because the plaintiff, technically, is the only party that signed either contract. Because
the written agreements clearly constitute an offer to contract presented to the plaintiff jointly by
Engage and Mission Health, and the plaintiff’s signature on the documents signaled her acceptance
of the offer, the fact that no representatives from either Engage or Mission signed the agreements
is irrelevant. See Staubach Retail Servs.-Se., LLC v. H.G. Hill Realty Co., 160 S.W.3d 521, 524
(Tenn. 2005) (“[A] written contract is not required to be signed to be binding on the parties.”).
What matters is assent. See id. at 525 (“Although Staubach did not sign the brokerage agreement,
its assent to the agreement is demonstrated by its action to enforce the agreement.”). The plaintiff
does not argue otherwise. Courts appear to use the terms signatory and non-signatory as proxies
for “party” and “non-party.” Here, the court employs the term “signatory” to mean “party” and the
term “non-signatory” to mean “non-party.”
       6
         The defendants cite Mid-South Maintenance, Inc. v. PayChex, Inc., No. W2014-02329-
COA-R3-CV, 2015 WL 4880855 (Tenn. Ct. App. Aug. 14, 2015), as supporting its equitable
estoppel theory, but that case expressly applied New York law. Id. at *6.



   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 12 of 17 PageID #: 174
                                                                                                  13


Water Bay at Center Hill, LLC v. Hasty, No. M2016-02382-COA-R3-CV, 2017 WL 5665410, at

*9 (Tenn. Ct. App. Nov. 27, 2017), the Tennessee Court of Appeals recognized as much. In that

case, the court was called upon to “consider whether a theory of estoppel based on the

‘intertwinement’ of claims is valid as a matter of Tennessee law.” Id. To reach a decision on that

issue, the court paused to acknowledge and explain several of the estoppel theories that courts have

used to enforce arbitration agreements, either by signatories against non-signatories or by non-

signatories against signatories. While not attempting to present an “exhaustive account” of the

myriad ways in which courts around the country have applied estoppel, the court recognized that

non-signatories, specifically, have typically been permitted to compel arbitration in “one of two

scenarios,” id., which the court described as follows:

       First, estoppel is said to apply when the signatory must “rely” on the terms of an
       agreement containing an arbitration provision to assert its claims against a
       nonsignatory. It should be noted that “reliance” on an agreement is not always
       strictly limited to instances in which a signatory attempts to sue a nonsignatory for
       breach of contract or derive a nonsignatory’s legal duties from the agreement.
       [Rather], [m]any courts have found that equitable estoppel requires arbitration of
       non-contract claims so long as the claims refer to the contract, are intertwined with
       the contract, or presume the contract’s existence. The second scenario in which
       estoppel is said to apply against a signatory is when a signatory raises allegations
       of concerted misconduct by both the nonsignatory and one or more signatories to
       the contract.

Id. (internal quotation marks and citations omitted; emphasis added). In Blue Water Bay, the court

was only concerned with the first of the two scenarios, “often denominated as an ‘intertwined-

claims test.’” Id. The second, however, is the scenario presented by the case confronting this court.

       Regarding the first, the intertwined-claims test, the court viewed with some skepticism the

overly broad manner in which some courts have applied it:

       According to one scholar, “[a]lthough courts purport to apply general contract law
       when interpreting arbitration clauses, they have in fact distorted contract law by
       creating special rules for arbitration clauses that make them enforceable in
       situations where other contracts are not.” As further explained below, we generally
       agree with this concern because we disapprove of the extent to which the



   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 13 of 17 PageID #: 175
                                                                                                 14


       “intertwined-claims test” theory of estoppel has been liberally expanded by some
       courts.

Id. at *10 (quoting Richard Frankel, The Arbitration Clause as Super Contract, 91 Wash. U. L.

Rev. 531, 533 (2014)). Specifically, the court disagreed with those jurisdictions finding that

“estoppel is proper merely because a signatory’s claim ‘references’ or factually ‘presumes the

existence of’ the contract containing the arbitration provision.” Id. The court reached that

determination based on its conclusion that

       a “but-for” factual relationship is not sufficient to warrant the application of an
       estoppel argument. We . . . have concerns that a mere factual intertwinement
       presents a tenuous legal springboard for declaring that a signatory should be
       estopped from denying the absence of an agreement with a nonsignatory. . . . [T]he
       legislative preference for arbitration is intended to erase the traditional judicial
       antagonism for arbitration, not force parties into arbitration who are not otherwise
       subject to an arbitration agreement under ordinary contract principles.

Id. at *13 (internal quotation marks and citations omitted)).

       The Tennessee courts, to date, still have not addressed the “second scenario” recognized in

Blue Water Bay: the one, as here, in which a “signatory raises allegations of concerted misconduct

by both the nonsignatory and one or more signatories to the contract.” Id. at *9. However, other

courts around the country have almost uniformly concluded that the plaintiff in this situation,

particularly when the plaintiff alleges joint employment, is estopped from avoiding arbitration with

the non-signatory. See, e.g., Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115 (2d Cir. 2010)

(estopping signatory plaintiff from objecting to arbitration with both signatory employer and non-

signatory joint employer); Holts v. TNT Cable Contractors, Inc., No. CV 19-13546, 2020 WL

1046337, at *4 (E.D. La. Mar. 4, 2020) (“Holts and Udeo are the only signatories to the Contractor

Arbitration Agreement; TNT is a non-signatory. Nevertheless, TNT seeks to compel arbitration of

Holts’ FLSA claims because of the intertwined, indeed identical, nature of the claims. Because

Holts fails to distinguish Udeo’s and TNT’s alleged wrongdoing in his complaint, and specifically




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 14 of 17 PageID #: 176
                                                                                                  15


alleges that they jointly employed him and jointly failed to pay him overtime, TNT submits that

Holts should be compelled to arbitrate his claims against TNT along with his claims against Udeo

under the doctrine of equitable estoppel. The Court agrees.”); Townsend v. StandUp Mgmt. Inc.,

No. 1:18CV2884, 2019 WL 3729266, at *9 (N.D. Ohio Aug. 8, 2019) (where the plaintiffs asserted

claims under the FLSA based on a joint employer theory, and each plaintiff had a signed arbitration

agreement with at least one defendant, finding, “[b]ased on Plaintiffs’ numerous allegations of

joint misconduct by all named Defendants,” that the plaintiffs were “equitably estopped from

avoiding arbitration when they have asserted Defendants engaged in substantially interconnected

and concerted misconduct”); Dennis v. United Van Lines, LLC, No. 4:17CV1614 RLW, 2017 WL

5054709, at * 4 (E.D. Mo. Nov. 1, 2017) (“Plaintiff cannot claim that United and Holman are his

employers responsible for FLSA . . . violations yet deny United the right to invoke the arbitration

clause. . . . Thus, the Court finds that equitable estoppel applies, and Defendant can compel

arbitration . . . .”).

         The court has found that the plaintiff agreed to arbitrate her employment related claims

against Mission Health. The plaintiff alleges that Mission Health and Dickson jointly employed

her and jointly violated her rights under the FLSA, but that Dickson, specifically, cannot compel

her to arbitrate because it is not a party to the arbitration agreements. The court believes that the

Tennessee Supreme Court, despite its skepticism of a broadly applied “intertwinement test” for

extending the estoppel doctrine, would nonetheless conclude that a plaintiff in the “second

scenario” is estopped from avoiding arbitration, particularly when, as here, the plaintiff alleges

that the defendants are her joint employers and jointly engaged in the alleged wrongdoing.

         Accordingly, this court finds that the plaintiff is equitably estopped from avoiding

arbitration with non-signatory Dickson.




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 15 of 17 PageID #: 177
                                                                                                   16


                3.      Whether to Stay or Dismiss

        The defendants expressly move the court to compel arbitration and dismiss the Complaint

without prejudice. (Doc. No. 12, at 1; Doc. No. 13, at 1.) The plaintiff’s Response does not address

the question of whether, if arbitration is required, the case should be stayed or dismissed. Because

the plaintiff has not requested a stay of this matter pending final resolution by the arbitrator, and

because all of her claims will be referred to arbitration, this matter will be dismissed without

prejudice. See Hilton v. Midland Funding, LLC, 687 F. App’x 515, 518 (6th Cir. 2017) (affirming

district court’s dismissal without prejudice, because “[t]he FAA requires a court to stay

proceedings pending arbitration only ‘on application of one of the parties.’” (citation omitted));

Ozormoor v. T-Mobile USA, Inc., 354 F. App’x 972, 975 (6th Cir. 2009) (affirming order

compelling arbitration and dismissing the complaint because, although § 3 of the FAA requires a

stay of proceedings when a separate claim is referable to arbitration, it does not require a stay when

all the claims will be arbitrated).

III.    MOTION TO DISMISS

        The court notes that the Motion to Dismiss improperly relies upon matters outside the

pleadings and is addressed to the question of whether the plaintiff can prove her claims rather than

to the question of whether she states colorable claims. Regardless, because the parties must be

compelled to arbitration, the court will deny as moot the defendants’ alternative request that the

case be dismissed for failure to state a claim for which relief may be granted.




   Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 16 of 17 PageID #: 178
                                                                                               17


IV.    CONCLUSION

       For the reasons set forth herein, the court will grant in part and deny in part the pending

motion. Specifically, that portion of the motion seeking an order compelling arbitration and

dismissing the case without prejudice will be granted, and that portion of the motion seeking

dismissal of the case with prejudice under Rule 12(b)(6) will be denied as moot.

       And appropriate Order is filed herewith.




                                            ____________________________________
                                            ALETA A. TRAUGER
                                            United States District Judge




  Case 3:20-cv-00439 Document 20 Filed 11/13/20 Page 17 of 17 PageID #: 179
